       Case 4:21-cv-01356 Document 8 Filed on 09/16/21 in TXSD Page 1 of 2
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                        September 16, 2021
                           UNITED STATES DISTRICT COURT
                                                                                         Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                                 §
                                                 §
JOHN DOE                                         §
                                                 §    CIVIL ACTION NO. 4:21-cv-1356
VS.                                              §
                                                 §
THE UNIVERSITY OF TEXAS M.D.                     §
ANDERSON CANCER CENTER                           §
                                                 §


                                DOCKET CONTROL ORDER

This case will be controlled by the following schedule.


                                          DEADLINES

1.    9/24/2021            DEADLINE TO AMEND PLEADINGS Parties may amend
                           pleadings by this date without leave of court. If Plaintiff(s) file(s) an
                           Amended Complaint by this date, Defendant(s) may file a responsive
                           pleading in accordance with Fed. R. Civ. P. 15(a)(3). After expiration
                           of this deadline, a party seeking to amend pleadings must file a motion
                           for leave demonstrating both good cause and excusable neglect in
                           accordance with Fed. R. Civ. P. 6(b)(1)(B).

2.    9/24/2021            DEADLINE TO ADD NEW PARTIES Unless a case has been
                           removed from state court, new parties may be added by this date
                           without leave of court. After expiration of this deadline, a party seeking
                           to add a new party must file a motion for leave demonstrating both good
                           cause and excusable neglect in accordance with Fed. R. Civ. P.
                           6(b)(1)(B). The attorney causing the addition of new parties will
                           provide copies of this order and all orders previously entered in the case
                           to new parties. Note: If a case has been removed from state court, a
                           motion for leave must be filed seeking a permission to add new parties.

3.    4/15/2022            Identification of plaintiff's experts and production of experts' reports in
                           the form required by Fed. R. Civ. P. 26(a)(2)(B).

4.    5/20/2022            Identification of defendant's experts and production of experts' reports
                           in the form required by Fed. R. Civ. P. 26(a)(2)(B).


1/2
        Case 4:21-cv-01356 Document 8 Filed on 09/16/21 in TXSD Page 2 of 2




5.     8/19/2022           COMPLETION OF DISCOVERY Written discovery requests are
                           not timely if they are filed so close to this deadline that the recipient
                           would not be required under the Federal Rules of Civil Procedure to
                           respond until after the deadline.

6.    N/A                  LIMITS ON DISCOVERY

7.    9/26/2022            DISPOSITIVE MOTIONS Parties wishing to file dispositive motions
                           must still follow the pre-motion conference requirements set forth in
                           Section 6 of the local court procedures utilized by Judge Hanks and
                           Judge Edison.

8.   10/14/2022            ALL OTHER PRETRIAL MOTIONS

9.   12/2/2022             JOINT PRETRIAL ORDER AND MOTIONS IN LIMINE
                           Plaintiff is responsible for timely filing the complete joint pretrial
                           order. All information is to comply with the disclosure requirements
                           of Fed. R. Civ. P. 26(a)(3). All parties are directed to read the Court’s
                           Procedures regarding required trial documents and procedures.

10. 12/9/2022              DOCKET CALL is set at 3:00 p.m. Other than as set out in the
                           Court’s Procedures no pleading or document filed within seven days of
                           docket call will be considered by the Court. Any pending motions may
                           be ruled on at docket call, the case will be set for trial, and further
                           pretrial orders may be issued.

11. Jan/Feb 2023           JURY / BENCH TRIAL Case is subject to being called to trial on
                           short notice during this month.

                                  Estimated Trial Time: 10 days.

      Signed in Houston, Texas this 15th day of September, 2021.




                                                     ___________________________________
                                                            ANDREW M. EDISON
                                                     UNITED STATES MAGISTRATE JUDGE




2/2
